UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 01-8013



In Re: KELVIN ANDRE SPOTTS,

                                                          Petitioner.




                              No. 02-6093



In Re: KELVIN ANDRE SPOTTS,

                                                          Petitioner.




       On Petitions for Writ of Prohibition and Mandamus.
                          (CA-00-647-3)


Submitted:   March 15, 2002                 Decided:   April 23, 2002


Before WILKINS, NIEMEYER, and MICHAEL, Circuit Judges.


Petitions denied by unpublished per curiam opinion.


Kelvin Andre Spotts, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     In No. 01-8013, Kelvin Andre Spotts petitions for a writ of

prohibition contending the district court referred his 28 U.S.C.A.

§ 2255 (West Supp. 2001) motion to a magistrate judge without his

consent in violation of Article III of the Constitution and erred

in not entering a default judgment against the Government for

failure to respond to his § 2255 motion.     In No. 02-6093, Spotts

seeks a writ of mandamus, requesting an expedited ruling on his

pending § 2255 motion and raising substantive arguments, and also

moves to proceed in forma pauperis.

     Writs of mandamus and prohibition are extraordinary remedies,

which should issue only when the petitioner’s right to the remedy

is clear and indisputable and when the petitioner has no other

adequate means of relief.   See Kerr v. United States, 426 U.S. 394,

402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987); In re

Vargas, 723 F.2d 1461, 1468 (10th Cir. 1983).      Because we find

extraordinary circumstances lacking, we deny the petitions.      We

grant Spotts’ motion to proceed in forma pauperis in No. 02-6093.

We deny Spotts’ motion for release pending appeal.      We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                   PETITIONS DENIED


                                  2